Name: Commission Regulation (EC) No 30/2003 of 8 January 2003 concerning Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality imported from third countries and derogating from Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy;  international trade
 Date Published: nan

 Avis juridique important|32003R0030Commission Regulation (EC) No 30/2003 of 8 January 2003 concerning Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality imported from third countries and derogating from Council Regulation (EEC) No 1766/92 Official Journal L 004 , 09/01/2003 P. 0005 - 0005Commission Regulation (EC) No 30/2003of 8 January 2003concerning Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality imported from third countries and derogating from Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Whereas:(1) Commission Regulation (EC) No 2375/2002(3) provides, in particular, for preferential access for 592900 tonnes of common wheat originating in other third countries during the period from 1 January to 31 March 2003.(2) The Commission is required to fix a single reduction coefficient to be applied to quantities covered by import licence applications in excess of the quarterly quota. Import licence applications lodged on 3 and 6 January 2003 for common wheat from other third countries may cover 16357452 tonnes and the maximum quantity which may be imported at a duty of EUR 12 per tonne is 592900 tonnes,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for Subquota III - Tranche No 1/2003 of the quota for common wheat provided for in Regulation (EC) No 2375/2002 at an import duty of EUR 12 per tonne for common wheat of a quality other than high quality falling within CN code 1001 90 99 lodged on 3 and 6 January 2003 and notified to the Commission shall be accepted for the quantities shown therein reduced by a coefficient of 0,03625.Article 2This Regulation shall enter into force on 9 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 358, 31.12.2002, p. 88.